NUMBER 13-20-00514-CV

                     COURT OF APPEALS

              THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI – EDINBURG


JANIE MARIE CAVAZOS AS
NEXT FRIEND OF MAGDALENA
ROBLES-AGUIRRE,                                          Appellant,

                                v.

FINANCE OF AMERICA REVERSE, LLC,
FINANCE OF AMERICA STRUCTURED
SECURITIES ACQUISITION TRUST
2017-HB1, AND WILMINGTON SAVINGS
FUND SOCIETY FSB,                                        Appellees.


              On appeal from the 445th District Court
                   of Cameron County, Texas.


               ORDER REINSTATING APPEAL

 Before Chief Justice Contreras and Justices Longoria and Tijerina
                        Order Per Curiam
       This cause is before the Court on appellant’s amended motion to reinstate appeal

and amended motion for extension of time to file brief. This Court previously issued a

memorandum opinion and judgment dismissing this appeal for want of prosecution on

April 1, 2021.

       The Court, having fully examined and considered appellant’s amended motions, is

of the opinion that, in the interest of justice, they should be granted and dismissed as

moot, respectively. Accordingly, we GRANT appellant’s amended motion to reinstate

appeal and DISMISS AS MOOT appellant’s amended motion for extension of time to file

brief. We withdraw our previous memorandum opinion and judgment and REINSTATE

the appeal.

       The record was due on January 8, 2021, but has not been filed. See TEX. R. APP.

P. 35.1(a). Appellant shall pay the clerk’s and reporter’s fees for preparation of the

records, or make satisfactory arrangements to pay those fees, such that the clerk’s and

reporter’s records are filed within thirty (30) days from the date of this order. See TEX. R.

APP. P. 35.3(a)(2), (b)(3), (c) (“The appellate court must allow the record to be filed late

when the delay is not the appellant’s fault, and may do so when the delay is the appellant’s

fault.”). Appellant’s brief will be due thirty (30) days after the clerk’s and reporter’s records

have been filed with this Court. See TEX. R. APP. P. 38.6(a).

                                                                          PER CURIAM

Delivered and filed the
25th day of May, 2021.




                                               2